 



FIRST AMENDMENT TO THE DEBT SETTLEMENT AGREEMENT

 

THIS FIRST AMENDMENT TO THE DEBT SETTLEMENT AGREEMENT, effective as of June 30,
3018 (“Effective Date”), is made by and among (i) TECNOGLASS INC., a Cayman
Islands exempted company (“Tecnoglass” or the “Buyer”), and (ii) GIOVANNI MONTI,
an individual (“Seller”).

 

RECITALS

 

WHEREAS, Giovanni Monti and Partners Consulting and Glazing Contractors, Inc
(“GM&P”) is a consulting and glazing contracting company located in Miami,
Florida.

 

WHEREAS, GM&P has over 15 years of experience in the design and installation of
various building enclosure systems such as curtain and window walls.

 

WHEREAS, on March 1st, 2017 Tecnoglass acquired all shares of GM&P for a total
purchase price equal to thirty-five million dollars (US$35,000,000) by means of
a Share Purchase Agreement.

 

WHEREAS, the Seller and the Buyer entered into a First Amendment to the Share
Purchase agreement dated March 1, 2017 and Second Amendment to the Share
Purchase Agreement on August 29, 2017 where the Parties agreed on the different
options and timing of the payment.

 

WHEREAS, the Parties entered into a Debt Settlement Agreement on May 4, 2018 to
agree upon the payment of the outstanding balance of the Share Purchase
Agreement, where a portion would be payable via a Seller’s Note.

 

WHEREAS, the Parties verbally agreed to adjust the Seller’s Note amount under
the Debt Settlement Agreement in order to atone the Buyer for a lower than
originally forecasted financial performance, mainly identified during the second
quarter of 2018 and within the period of completion of projects undertaken by
the Seller prior to the acquisition date. As such, the Effective Date shall also
signify the completion of the period to carry out such adjustments.

 

NOW, Seller and Buyer in virtue of section 4.5. of the Debt Settlement Agreement
and previous considerations wish to enter into this First Amendment as of the
Effective Date agreeing as follows:

 

ARTICLE 1. Settled amounts. As of the Effective Date, Buyer has paid thirteen
million dollars (US$13,000,000) in Tecnoglass Ordinary Shares and twelve million
dollars (US$12,000,000) in cash which Seller declares to have received in full.
Shares are subject to the lock-up agreement contained in Annex 1 of the Debt
Settlement Agreement.

 

ARTICLE 2. Seller’s Note. As verbally agreed by the Parties, the amount of the
Seller’s Note is being reduced to eight million five hundred thousand dollars
(US$8,500,000) through a Sellers’ Promissory Note in the terms contained in the
Annex of this Agreement, which in all cases will be subordinated to the
outstanding senior unsecured notes due by Tecnoglass on 2022.

 

ARTICLE 3. General Provisions.

 

3.1. Notices. Any notice, demand, claim, notice of claim, request or
communication required or permitted to be given under the provisions of this
Agreement shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered in person, (ii) on the date of mailing if mailed by
registered or certified mail, postage prepaid and return receipt requested,
(iii) on the date of delivery to a national overnight courier service, or (iv)
upon transmission by facsimile (if such transmission is confirmed by the
addressee) or email if delivered to the following addresses, or to such other
address as any party may request by notifying in writing all of the other
parties to this Agreement in accordance with this Section.

 

 

 

 

If to Buyer:  Santiago Giraldo   CFO   sgiraldo@tecnoglass.com   Av. Circunvalar
a 100 mts de la Via 40   Las Flores, Barranquilla, Colombia   Facsimile: 575
3734090

 

If to Seller: Giovanni Monti   gm@gmpglazing.com   800 Caughton Island Drive,
Apt 1203   Miami, Florida 33131

 

3.2. Benefit and Assignment. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.

 

3.3. Waiver. Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party, (b)
waive any inaccuracies in the representations and warranties of any other party
contained herein or in any document delivered by any other party pursuant hereto
or (c) waive compliance with any of the agreements or conditions of any other
party contained herein. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party to be bound thereby. Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement. The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
such rights.

 

3.4. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

3.5. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, all parties.

 

3.6. Effect and Construction of this Agreement. This Agreement embodies the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any and all prior agreements, arrangements and
understandings, whether written or oral, relating to matters provided for
herein. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual agreement, and this
Agreement shall not be deemed to have been prepared by any single party hereto.

 

 

 

 

3.7. Headings. The headings of the sections and subsections of this Agreement
are inserted as a matter of convenience and for reference purposes only and in
no respect, define, limit or describe the scope of this Agreement or the intent
of any section or subsection.

 

3.8. Counterparts. This Agreement may be executed in one or more counterparts
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

3.9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, which shall govern all
matters arising out of or relating to this Agreement and all of the transactions
it contemplates, including, without limitation, its validity, interpretation,
construction, performance and enforcement.

 

3.10. Entire Agreement. This Agreement, along with the Disclosure Schedules,
Exhibits and all other agreements, instruments or documents to be delivered in
connection with this Agreement, constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, understandings, negotiations
and discussions, both written and oral, between the parties hereto with respect
to the subject matter hereof.

 

3.11. Remedies Cumulative. No remedy made available by any of the provisions of
this Agreement is intended to be exclusive of any other remedy, and each and
every remedy is cumulative and is in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity.

 

3.12. Waiver of Jury Trial. THE PARTIES, BY THEIR EXECUTION OF THIS AGREEMENT,
WAIVE TRIAL BY JURY IN ANY suit, action, or proceeding relating to or arising
out of this Agreement. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE
BY THE PARTIES, AND THE PARTIES HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT
OR OPINION HAVE BEEN MADE BY ANY PERSON TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Debt Settlement Agreement as of Effective Date above written and that it
supersedes any other forms of payment to the Seller.

 

BUYER:

 

TECNOGLASS INC.

 

By:     Name: Jose Manuel Daes   Title: Chief Executive Officer  

 

SELLER:

 

GIOVANNI MONTI

 

By:    

 

 

 

 

ANNEX

PROMISORY NOTE

 

Borrower  

Tecnoglass Inc

Av. Circunvalar a 100 mts de la Via 40, Barranquilla, Colombia

      Lender  

Giovanni Monti

gm@gmpglazing.com

800 Caughton Island Drive, Apt 1203

Miami, Florida 33131

      Loan Type  

Unsecured

Subordinated to the Notes

Bullet

      Principal   Eight million five-hundred thousand dollars (US$8.500.000)    
  Interest Rate   6%       Interest Day Count   30/360       Interest Payment
Dates   March 1st and September 1st       First Interest Payment Date   March 1,
2019       Effective Date   June 30, 2018       Maturity Date   March 1st, 2022
      Voluntary Prepayments   Yes

 

ARTICLE 1. Borrower’s promise to pay. On the Effective Date the Borrower
promises to payback the Lender, the principal sum of EIGHT MILLION FIVE-HUNDRED
THOUSAND US Dollars ($8.500.000) with interest accruing on the unpaid balance.
This Note is subordinated to the prior payment in full in cash of all
obligations then due with respect to the Senior Notes due 2022 by the Borrower
(“Senior Notes”) and subordinated in the right of collateral assignment.

 

ARTICLE 2. Payments. The Principal Amount is due and payable in one payment on
the Maturity Date and is subordinated in right of payment to the Senior Notes.

 

2.1. The Borrower will pay to the Lender semi-annually the interests accrued on
the outstanding debt on the Interest Payment Date.

 

2.2. Payments shall be first credited any late fees due, then to interest due
and any remainder will be credited to principal.

 

 

 

 

ARTICLE 3. Interests: Interest shall accrue from the Effective Date and shall
continue to accrue until this Note is paid in full in accordance to the
following provisions:

 

3.1. Interest will accrue on a 30/360 basis and shall be paid semi-annually as
established above, with the First Interest Payment Date due on March 1, 2019.

 

3.2. The interest rate is 6% per annum, fixed and shall not increase or decrease
without mutual consent among the Parties.

 

3.3. In the event the Borrower fails to pay the note in-full on the Maturity
Date, unpaid principal shall accrue interest at the maximum rate allowed by law,
until the Borrower is no longer in default.

 

3.4. Borrower may pre-pay this Note without penalty at any time.

 

ARTICLE 4. Collateral: This is an unsecured facility and therefore the Lender
agrees that there will be no lien nor collateral to be maintained by the
Borrower in its favor.

 

ARTICLE 5. Acceleration: Unless agreed otherwise amongst the parties, if the
Borrower is in default under this Note or is in default under another provision
of this Note, and such default is not cured within the minimum allotted time by
law after written notice of such default, then Lender may, at its option,
declare all outstanding sums owed on this Note to be immediately due and
payable.

 

ARTICLE 6. Attorneys’ Fees and Costs: Borrower shall pay all costs incurred by
Lender in collecting sums due under this Note after a default, including
reasonable attorneys’ fees. If Lender or Borrower sues to enforce this Note or
obtain a declaration of its rights hereunder, the prevailing party in any such
proceeding shall be entitled to recover its reasonable attorneys’ fees and costs
incurred in the proceeding (including those incurred in any bankruptcy
proceeding or appeal) from the non-prevailing party.

 

ARTICLE 7. Non-Waiver No failure or delay by Lender in exercising Lender’s
rights under this Note shall be considered a waiver of such rights.

 

ARTICLE 8. Severability: In the event that any provision herein is determined to
be void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any other provision, all of which shall remain in
full force and effect.

 

ARTICLE 9. Integration: There are no verbal or other agreements which modify or
affect the terms of this Note. This Note may not be modified or amended except
by written agreement signed by Borrower and Lender.

 

ARTICLE 10. Conflicting Terms: The terms of this Note shall control over any
conflicting terms in any referenced agreement or document.

 

ARTICLE 11. Notice: Any notices required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, (c) by facsimile, or (d) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be made to the parties at the addresses listed
above.

 

ARTICLE 12. Governing Law and forum selection: This Note shall be governed by
and construed in accordance with the laws of Florida, irrespective of its
conflict of laws principles. Borrower hereby irrevocably consents to the
non-exclusive jurisdiction of the state and federal courts located in Miami-Dade
County, Florida for the enforcement of this Note, and further irrevocably agrees
that venue shall be proper in Miami-Dade County, Florida.

 

 

 

 

ARTICLE 13. Entire Agreement. This Note dated June 30, 2018 supersedes any and
all other agreements in the same form or purpose issued by the Borrower in favor
of the Lender, leaving prior agreements on the same matter without effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Promissory Note as of
the day and year first above written.

 

Tecnoglass Inc.

 

By:     Name: Jose Manuel Daes   Title: Chief Executive Officer  

 

Seller

 

By: Giovanni Monti  

 

 

 

 

 



 

 